EXHIBIT 10.9

NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

This NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT (the “Agreement”), dated as of
November 28, 2005, is between SILICON VALLEY BANK (“Buyer”) having a place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and
ARBINET-THEXCHANGE, INC. (“Seller”), a Delaware corporation, with its chief
executive office at 120 Albany Street, Suite 450, New Brunswick, New Jersey
08901.

1 DEFINITIONS.

When used herein, the following terms have the following meanings.

1.1 “Account Debtor” has the meaning set forth in the Massachusetts Uniform
Commercial Code and shall include any person liable on any Purchased Receivable,
including without limitation, any guarantor of the Purchased Receivable and any
issuer of a letter of credit or banker’s acceptance.

1.2 ***

1.3 “Administrative Fee” means for any Purchase the percentage of the Total
Purchased Receivables Amount set forth in the Schedule for such Purchase.

1.4 “Business Day” means any day other than a Saturday, Sunday, or other day on
which banks in California or Massachusetts are required or authorized by law to
close.

1.5 “Discount Rate” means for any Purchase the “Discount Rate” set forth in the
Schedule for such Purchase.

1.6 “Due Date” means for any Purchase the “Due Date” set forth in the Schedule
for such Purchase.

1.7 “Event of Default” has the meaning set forth in Section 10 hereof.

1.8 “Insolvency Event” means, with respect to any Account Debtor, (a) the
commencement of a case, action or proceeding with respect to such Account Debtor
before any court or other governmental authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, (b) such Account Debtor is generally not paying its debts
when due, or (c) the making or commencement of any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other
similar arrangement in respect of the creditors generally or any substantial
portion of the creditors of such Account Debtor.

1.9 “Invoice Amount” means for any Purchase, the “Invoice Amount” set forth in
the Schedule for such Purchase.

1.10 “Late Payment Settlement Fee” has the meaning set forth in Section 2.2.

1.11 “Late Payment Settlement Period” has the meaning set forth in Section 2.2.

1.12 “Open Amount” means the portion of any Purchased Receivable which has been
pre-paid to the Seller.

1.13 “Payment in Full” means for any Purchase that Buyer has received payments
on account of the Purchased Receivables under such Purchase equal to the Total
Purchased Receivables Amount for such Purchase.

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-1-



--------------------------------------------------------------------------------

1.14 “Prime Rate” means per annum rate of interest from time to time announced
and made effective by Buyer as its Prime Rate (which rate may or may not be the
lowest rate available from Buyer at any given time), provided, however, that at
no time shall be Prime Rate be either (i) less than ***, or (ii) greater than
***.

1.15 “Purchase” means the purchase by Buyer from Seller of one or more Purchased
Receivables on a Purchase Date as listed in the Schedule applicable to such
Purchase.

1.16 “Purchase Date” means for any Purchase the date set forth as the “Purchase
Date” in the Schedule for such Purchase.

1.17 “Purchase Price” means for any Purchase the “Purchase Price” set forth on
the Schedule for such Purchase.

1.18 “Purchased Receivables” means for any Purchase all those Receivables
arising out of the invoices and other agreements identified on the Schedule for
such Purchase.

1.19 “Purchased Receivable Amount” means for any Purchased Receivable, the
“Invoice Amount” set forth with respect to such Purchased Receivable on the
applicable Schedule minus the Open Amount.

1.20 “Receivables” means accounts, receivables, chattel paper, instruments,
contract rights, documents, general intangibles, letters of credit, drafts,
bankers acceptances, and other rights to payment, and all proceeds thereof.

1.21 “Related Property” has the meaning as set forth in Section 9 hereof.

1.22 “Repurchase Amount” has the meaning set forth in Section 4.2 hereof.

1.23 “Schedule” means for each Purchase a schedule executed by the parties in
the form of Exhibit A hereto identifying the Purchased Receivables subject to
such Purchase and setting forth financial and other details relating to such
Purchase, all as contemplated by Exhibit A.

1.24 “Settlement Date” has the meaning set forth in Section 3.2 hereof.

1.25 “Total Purchased Receivables Amount” means for any Purchase the total of
the Purchased Receivable Amounts for all Purchased Receivables subject to such
Purchase as set forth on the applicable Schedule.

2 PURCHASE AND SALE OF RECEIVABLES.

2.1 Sale and Purchase. Subject to the terms and conditions of this Agreement,
with respect to each Purchase, effective on each applicable Purchase Date,
Seller agrees to sell to Buyer and Buyer agrees to buy from Seller all right,
title, and interest (but none of the obligations with respect to) of the Seller
to the payment of all sums owing or to be owing from the Account Debtors under
each Purchased Receivable to the extent of the Purchased Receivable Amount for
such Purchased Receivable.

Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller. In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Ten Million Dollars ($10,000,000.00),
or (ii) purchase any Receivables under this Agreement after November 30, 2007.
The purchase of each Purchased Receivable may be evidenced by an assignment or
bill of sale in a form acceptable to Buyer.

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-2-



--------------------------------------------------------------------------------

2.2 Purchase Price and Related Matters. With respect to each Purchase:

(a) Payment of Purchase Price. On the Purchase Date, the Purchase Price, less
the Administrative Fee and legal fees, if any, shall be paid by Buyer to Seller.

(b) Late Payment Settlement Fee. If, for any reason, Payment in Full does not
occur on or before the Due Date, then, upon the first to occur of Payment in
Full, *** after the Due Date or the *** by or against the applicable Account
Debtor that failed to pay in full by the Due Date, and in addition to any other
obligations of Seller hereunder, Seller shall pay to Buyer an amount which is
equal to (i) the *** and the *** during the period from the Due Date until the
first to occur of Payment in Full, *** the Due Date or the *** by or against the
applicable Account Debtor that failed to pay in full by the Due Date (the “Late
Payment Settlement Period”) multiplied by (ii) a fraction the numerator of which
is the *** in the Late Payment Settlement Period and the denominator of which is
*** (“Late Payment Settlement Fee”).

2.3 Facility Fee. A fully earned, non-refundable facility fee of Twenty Thousand
Dollars ($20,000.00) is due to Buyer from Seller upon execution of this
Agreement. In addition, Seller shall pay to Buyer a facility fee of Twenty
Thousand Dollars ($20,000.00) on each annual anniversary of this Agreement.

2.4 Nature of Transaction. It is the intent of the parties hereto that each
purchase and sale of Receivables hereunder is and shall be a true sale of such
Receivables for all purposes and not a loan arrangement. Each such sale shall
be, subject to the terms hereof, absolute and irrevocable, providing Buyer with
the full risks and benefits of ownership of the Purchased Receivables (such that
the Purchased Receivables would not be property of the Seller’s estate in the
event of the Seller’s bankruptcy). The parties agree that appropriate UCC
financing statements have been or shall promptly be filed to reflect that Seller
is the seller and Buyer is the purchaser of Receivables hereunder.

2.5 Good Faith Deposit. Seller has paid to Buyer a good faith deposit of Fifteen
Thousand Dollars ($15,000.00) (the “Good Faith Deposit”) to initiate the Buyer’s
due diligence review process, which Good Faith Deposit shall be applied to the
facility fee and/or other expenses of the Buyer and closing costs.

3 COLLECTIONS, CHARGES AND REMITTANCES.

3.1 Application of Payments. All payments in respect of any Purchased
Receivable, whether received from an Account Debtor or any other source and
whether received by Seller or Buyer, shall be the property of Buyer and Seller
shall have no ownership interest therein.

3.2 Collection by Seller. In order to facilitate the collection of the Purchased
Receivables in the ordinary course of business, Seller agrees to act as Buyer’s
agent for collection of the Purchased Receivables. Accordingly, Buyer hereby
appoints the Seller its attorney-in-fact to ask for, demand, take, collect, sue
for and receive all payments made in respect of the Purchased Receivables and to
enforce all rights and remedies thereunder and designates Seller as Buyer’s
assignee for collection; provided that such appointment of Seller as such
attorney-in-fact or assignee for collection may be revoked by Buyer at any time
with notice by Buyer to Seller. Seller, as such attorney-in-fact, shall use due
diligence and commercially reasonable lawful efforts in accordance with its
usual policies and practices to collect all amounts owed by the Account Debtors
on each Purchased Receivable when the same become due. In the enforcement or the
collection of Purchased Receivables, Seller shall commence any legal proceedings
only in its own name as an assignee for collection or on behalf of Buyer or,
with Buyer’s prior written consent, in Buyer’s name. Seller shall have no
obligation to commence any such legal proceedings unless Buyer has agreed to
share the legal fees and other expenses to be incurred in such proceedings on a
basis which is acceptable to Seller. In no event shall Seller intentionally take
any action which would make Buyer a party to any litigation or arbitration
proceeding without Buyer’s prior written consent. Until Buyer has received
Payment in Full as to any Purchase, Seller shall (i) hold in trust for Buyer and
turn over to Buyer forthwith upon receipt all payments made to Seller by Account
Debtors with respect to the Purchased Receivables subject to such Purchase and
(ii) turn over to Buyer forthwith on receipt all instruments, chattel paper and
other proceeds of the Purchased Receivables; provided that unless an Event of
Default has occurred and is continuing, Seller shall remit amounts received by
Seller and due to Buyer on a weekly basis on Friday of each second week (each a
“Settlement Date”), commencing

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-3-



--------------------------------------------------------------------------------

on the last business day of the second week after the Purchase Date. On each
Settlement Date, Seller shall deliver to Buyer a report, in form and substance
acceptable to Buyer, of the account activity (including dates and amounts of
payments) and changes in account status for each Purchased Receivable.

3.3 No Obligation to Take Action. Buyer shall have no obligation to perform any
of Seller’s obligations under any Purchased Receivables or to take any action or
commence any proceedings to realize upon any Purchased Receivables (including
without limitation any defaulted Purchased Receivables), or to enforce any of
its rights or remedies with respect thereto.

4 NON-RECOURSE; REPURCHASE OBLIGATIONS.

4.1 Non-Recourse. Except as otherwise set forth in this Agreement, Buyer’s
acquisition of Purchased Receivables from Seller hereunder shall be without
recourse against Seller.

4.2 Seller’s Agreement to Repurchase. Seller agrees to pay to Buyer within ***
Business Days, the full face amount, or any unpaid portion, of any Purchased
Receivable: (A) with respect to such Purchase Receivable there has been any
breach of warranty or representation set forth in Section 6.1 hereof (except for
breaches of warranty or representations which are permitted to be, and have
been, cured pursuant to Section 7 hereof) or any breach of any covenant
contained in this Agreement with respect to such Purchased Receivable; or
(B) with respect to such unpaid portion of the Purchased Receivable the Account
Debtor asserts in good faith any discount, allowance, return, *** counterclaim,
offset, defense, right of recoupment, right of return, warranty claim, or short
payment (except for such matters as are permitted to be, and have been, cured
pursuant to Section 7 hereof); together with, in the case of (A) or (B), all
reasonable attorneys’ and professional fees and expenses and all court costs
reasonably incurred by Buyer in collecting such Purchased Receivable and/or
enforcing its rights under, or collecting amounts owed by Seller in connection
with this Agreement (collectively, the “Repurchase Amount”). Upon such payment,
the respective Purchased Receivables shall be deemed property of and owned
solely by the Seller (and shall not be deemed to be a Purchased Receivable
hereunder).

4.3 Seller’s Payment of the Amounts Due Buyer. All amounts due from Seller to
Buyer shall be paid by Seller to Buyer in immediately available funds by fedwire
to Buyer’s address for notices.

5 POWER OF ATTORNEY.

Seller does hereby irrevocably appoint Buyer and its successors and assigns as
Seller’s true and lawful attorney-in-fact, and hereby authorizes Buyer: (a) to
sell, assign, transfer, pledge, compromise, or discharge the whole or any part
of the Purchased Receivables; (b) to demand, collect, receive, sue, and give
releases to any Account Debtor for the monies due or which may become due upon
or with respect to the Purchased Receivables and to compromise, prosecute, or
defend any action, claim, case or proceeding relating to the Purchased
Receivables, including the filing of a claim or the voting of such claims in any
bankruptcy case, all in Buyer’s name or Seller’s name, as Buyer may choose;
(c) to prepare, file and sign Seller’s name on any notice, claim, assignment,
demand, draft, or notice of or satisfaction of lien or mechanics’ lien or
similar document with respect to Purchased Receivables; (d) to notify all
Account Debtors with respect to the Purchased Receivables to pay Buyer directly;
(e) to receive, open, and dispose (relating to such Purchased Receivable) of all
mail addressed to Seller for the purpose of collecting the Purchased
Receivables; (f) to endorse Seller’s name on any checks or other forms of
payment on the Purchased Receivables; (g) to execute on behalf of Seller any and
all instruments, documents, financing statements and the like to perfect Buyer’s
interests in the Purchased Receivables; and (h) to do all acts and things
necessary or appropriate, in furtherance of any such purposes.

6 REPRESENTATIONS, WARRANTIES AND COVENANTS.

6.1 Receivables’ Warranties, Representations and Covenants. To induce Buyer to
purchase the Purchased Receivables and to render its services to Seller, and
with full knowledge that the truth and accuracy of the

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-4-



--------------------------------------------------------------------------------

following are being relied upon by the Buyer in determining whether to accept
receivables as Purchased Receivables, Seller represents, warrants, covenants and
agrees, with respect to each Purchased Receivable, that, as of the date of the
applicable Purchase pertaining to such Purchased Receivable:

(a) Seller is the absolute owner of each of the Purchased Receivables and has
full legal right to sell, transfer and assign such receivables;

(b) The correct amount of each Purchased Receivable is as set forth on the
applicable Schedule and, to Seller’s knowledge, is not in dispute at the time
the applicable Schedule is prepared;

(c) The payment of each Purchased Receivable is not contingent upon the
fulfillment of any obligation or contract, and any and all obligations required
of the Seller have been fulfilled as of the applicable Purchase Date;

(d) Such Purchased Receivable is based on an actual sale and delivery of goods
and/or services actually rendered, is due no later than the applicable Due Date
and is owing to Seller, is not past due or in default, has not been previously
sold, assigned, transferred, or pledged, and is free of any and all liens,
security interests and encumbrances other than liens, security interests or
encumbrances in favor of Buyer or any other division or affiliate of Silicon
Valley Bank;

(e) There are no defenses, offsets (except as disclosed to Buyer in writing with
each Schedule, and thereafter notified to Buyer, subject to Section 7 below), or
counterclaims against such Purchased Receivable, and no agreement has been made
under which the Account Debtor may claim any deduction or discount, except as
otherwise stated on the applicable Schedule;

(f) Seller and, to Seller’s knowledge, each Account Debtor set forth on the
applicable Schedule with respect to such Purchased Receivable, is not insolvent
as that term is defined in the United States Bankruptcy Code, and no such
Account Debtor, to the knowledge of Seller, has filed or had filed against it a
voluntary or involuntary petition for relief under the United States Bankruptcy
Code; and

(g) No Account Debtor set forth on the applicable Schedule with respect to such
Purchased Receivable has objected to the payment for, or the quality or the
quantity of the subject matter of, the Purchased Receivable, each such Account
Debtor is liable for the amount set forth on such Schedule.

6.2 Additional Warranties, Representations and Covenants. In addition to the
foregoing warranties, representations and covenants, to induce Buyer to buy the
Purchased Receivables, Seller hereby represents, warrants, covenants and agrees
that:

(a) Seller will not assign, transfer, sell, or grant, or permit any lien or
security interest in any interest the Seller may have in any Purchased
Receivables to or in favor of any other party, without Buyer’s prior written
consent.

(b) The Seller’s name, form of organization, chief executive office, and the
place where the records concerning all Purchased Receivables are kept is set
forth at the beginning of this Agreement or, if located at any additional
location, as set forth on a schedule attached to this Agreement, and Seller will
give Buyer at least 10 days prior written notice if such name, organization,
chief executive office or records concerning Purchased Receivables is changed or
added and shall execute any documents necessary to perfect Buyer’s interest in
the Purchased Receivables.

(c) Seller has not filed a voluntary petition for relief under the United States
Bankruptcy Code or had filed against it an involuntary petition for relief and
is not contemplating or anticipating any such filing.

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-5-



--------------------------------------------------------------------------------

(d) If Payment in Full of any Purchased Receivable has not occurred by the
applicable Due Date, then Seller shall within 10 days of such date provide a
written report to Buyer setting forth the reasons for such delay in payment.

(e) So long as any Purchased Receivable is outstanding, Seller shall deliver to
Buyer:

(i) within five (5) Business Days of filing, copies of all statements, reports
and notices made available to Seller’s security holders and all reports on Form
10-K, 10-Q and 8-K filed with the Securities and Exchange Commission, unless
available to Buyer electronically; and

(ii) any other financial information reasonably requested by Buyer.

7 ***

In the event any *** or *** is asserted by any Account Debtor, Seller shall
within *** Business Days advise Buyer and Seller shall, subject to the Buyer’s
approval, *** and advise Buyer of any *** and promptly remit to Buyer the
difference between the Invoice Amount on the Purchase Date and the Invoice
Amount after such ***. Unless Buyer has otherwise elected to exercise its rights
under Section 4.2 hereof, Buyer shall remain the absolute owner of any Purchased
Receivable which is subject to *** and, until the amount of such *** (as set
forth above) is paid by Seller to Buyer, any rejected, returned, or recovered
personal property, with the right to take possession thereof at any time, and if
such possession is not taken by Buyer, Seller agrees to resell it for Buyer’s
account at Seller’s expense with the proceeds made payable to Buyer.

8 INDEMNIFICATION.

(a) Seller hereby agrees that in the event any Account Debtor is released from
all or any part of its payment obligations with respect to any Purchased
Receivable by reason of: (1) any act of Seller not permitted by this Agreement
or other breach of the terms of this Agreement, or consented to in writing by
Buyer; or (2) the operation of any of the provisions of the documentation
pertaining to such Purchased Receivables, which result in the termination of the
Account Debtor’s obligation to pay all of any part of the Purchased Receivables,
then, upon the happening of any such event, Seller shall thereafter pay to Buyer
on the date when the Account Debtor would otherwise have paid the Purchased
Receivable to Buyer an amount equal to the lesser of (a) the amount of the
Purchased Receivable not payable by the Account Debtor as a result of such event
and (b) the unpaid portion of the Purchased Receivable Amount for such Purchased
Receivable.

(b) Seller hereby agrees to pay, and to indemnify and hold harmless Buyer from
and against, any taxes which may at any time be asserted in respect of this
transaction or the subject matter thereof (including, without limitation, any
sales, occupational, excise, gross receipts, general corporation, personal
property, privilege or license taxes, but not including taxes imposed upon the
Buyer with respect to its income arising out of this transaction) and costs,
expenses and reasonable counsel fees in defending against the same, whether
arising by reason of the acts to be performed by Seller hereunder or imposed
against Buyer, Seller, the property involved or otherwise; provided that with
respect to any of the foregoing for which Seller shall be liable, Seller shall
receive reasonably prompt notice from Buyer of this assertion of any such taxes
on Buyer of which Buyer has notice.

9 ADDITIONAL RIGHTS.

To secure the prompt payment and performance to Buyer of all of the Purchased
Receivables and the obligations of Seller hereunder, Seller hereby grants to
Buyer a continuing lien upon and security interest in all of Seller’s now
existing or hereafter arising rights and interest in the following, whether now
owned or existing or hereafter created, acquired, or arising, and wherever
located (the “Related Property”): (A) All books and records pertaining to the
Purchased Receivables or the foregoing goods; and (B) All proceeds of the
foregoing, whether due to voluntary or involuntary disposition, including
insurance proceeds. Seller is not authorized to sell, assign,

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-6-



--------------------------------------------------------------------------------

transfer or otherwise convey any interest in any Related Property without
Buyer’s prior written consent. Seller agrees to sign UCC financing statements,
in a form acceptable to Buyer and Seller, and any other instruments and
documents requested by Buyer to evidence, perfect, or protect the interests of
Buyer in the Purchased Receivables and the Related Property. Seller agrees to
deliver to Buyer the originals of all instruments, chattel paper and documents
evidencing or related to Purchased Receivables and Related Property.

10 DEFAULT.

The occurrence of any one or more of the following shall constitute an Event of
Default hereunder:

(a) Seller fails to pay any amount owed to Buyer within three (3) Business Days
of when due;

(b) There shall be commenced by or against Seller any voluntary or involuntary
case under the United States Bankruptcy Code, or any assignment for the benefit
of creditors, or appointment of a receiver or custodian for any of its assets;

(c) Seller shall become insolvent in that its debts are greater than the fair
value of its assets, or Seller is generally not paying its debts as they become
due;

(d) Any involuntary lien, garnishment, attachment or the like is issued against
or attaches to the Purchased Receivables (unless such Purchased Receivable is
repurchased as provided hereunder) or any Related Property; or

(e) Seller shall breach any covenant, agreement, warranty, or representation set
forth herein, and the same is not cured (whether pursuant to the provisions of
Section 6 hereof, if applicable, or otherwise) to Buyer’s reasonable
satisfaction within 10 days after Buyer has given Seller oral or written notice
thereof; provided, that if such breach is incapable of being cured it shall
constitute an immediate default hereunder.

11 REMEDIES UPON DEFAULT.

Upon the occurrence of an Event of Default, Buyer has and may exercise all the
rights and remedies under this Agreement and under applicable law, including the
rights and remedies of a secured party under the Massachusetts Uniform
Commercial Code, all the power of attorney rights described in Section 5 with
respect to all Purchased Receivables and Related Property, and the right to
collect, dispose of, sell, lease, use, and realize upon all Purchased
Receivables and all Related Property.

12 ACCRUAL OF INTEREST.

If any amount owed by Seller to Buyer hereunder is not paid when due, such
amount shall bear interest from such date until paid at a per annum rate equal
to the Prime Rate plus 5.0%.

13 FEES, COSTS AND EXPENSES.

The Seller will pay to Buyer immediately upon demand all reasonable fees, costs
and expenses (including reasonable fees of attorneys and professionals and their
costs and expenses) that Buyer incurs with any of the following: (a) preparing,
negotiating, and administering, and enforcing this Agreement or any other
agreement executed by Buyer and Seller in connection herewith, including any
amendments, waivers or consents in connection with any of the foregoing,
(b) enforcing Buyer’s rights under, or collecting amounts owed by Seller to
Buyer in connection with this Agreement, including, without limitation, to
enforce (i) Seller’s agreement to repurchase as set forth in Section 4.2,
(ii) Seller’s payment of any amounts owing by Seller pursuant to Section 7
hereof, or (iii) Seller’s payment of any amounts owing by Seller pursuant to
Section 8 hereof, (c) enforcing any other rights against

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-7-



--------------------------------------------------------------------------------

Seller or any guarantor, (d) protecting or enforcing its title to the Purchased
Receivables or its security interest in the Related Property, and (e) the
representation of Buyer in connection with any bankruptcy case or insolvency
proceeding involving Seller or any guarantor. Seller shall indemnify and hold
Buyer harmless from and against any and all claims, actions, damages, costs,
expenses, and liabilities of any nature whatsoever arising in connection with
any of the foregoing, except to the extent arising as a result of Buyer’s own
gross negligence or willful misconduct.

14 SEVERABILITY, WAIVER, AND CHOICE OF LAW.

In the event that any provision of this Agreement is deemed invalid by reason of
law, this Agreement will be construed as not containing such provision and the
remainder of the Agreement shall remain in full force and effect. If Buyer
waives a default it may enforce a later default. Any consent or waiver under, or
amendment of, this Agreement must be in writing. Nothing contained herein, or
any action taken or not taken by Buyer at any time, shall be construed at any
time to be indicative of any obligation or willingness on the part of Buyer to
amend this Agreement or to grant to Seller any waivers or consents. This
Agreement has been transmitted by Seller to Buyer at Buyer’s office in the
Commonwealth of Massachusetts and has been executed and accepted by Buyer in the
Commonwealth of Massachusetts. This Agreement shall be governed by and
interpreted in accordance with the internal laws of the Commonwealth of
Massachusetts.

15 NOTICES.

All notices shall be given to Buyer and Seller at the addresses or faxes set
forth on the first page of this Agreement and shall be deemed to have been
delivered and received: (a) one calendar day after deposit with an overnight
mail or messenger service; or (b) on the same date of transmission if sent by
hand delivery, telecopy, telefax or telex, provided that such transmission is
substantiated by documentary evidence admissible in a court.

16 JURY TRIAL.

SELLER AND BUYER EACH HEREBY (a) WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
ON ANY CLAIM OR ACTION ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY
RELATED AGREEMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY;
(b) RECOGNIZE AND AGREE THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT; AND (c) REPRESENT AND WARRANT
THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR ITSELF THE NECESSITY TO
REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY AND VOLUNTARILY WAIVES ALL
RIGHTS TO A JURY TRIAL.

17 TITLES AND SECTION HEADINGS.

The titles and section headings used herein are for convenience only and shall
not be used in interpreting this Agreement.

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement under seal as
of the date first written above.

 

SELLER: ARBINET-THEXCHANGE, INC. By:  

/s/ John Roberts

Title:   Chief Financial Officer BUYER: SILICON VALLEY BANK By:  

/s/ David Reich

Title:   Senior Vice President

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-9-



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-10-



--------------------------------------------------------------------------------

SCHEDULE DATED                     

TO

NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

DATED AS OF NOVEMBER 28, 2005

 

Seller:    ARBINET-THEXCHANGE, INC. Buyer:    Silicon Valley Bank Purchase Date:
   ____________ Due Date:         days from Purchase Date (not more than
***days) Total Purchased Receivables:    $              (List of Receivables
total)

Discount Rate:         % (calculated as follows: (i) the Prime Rate plus *** per
annum, or (ii) such other Discount Rate for invoices for which the Account
Debtor is located outside of the United States, as determined by Buyer in its
sole discretion).

Purchase Price: $         (is         % of the Total Purchased Receivables
Amount which is the straight discount of the Total Purchased Receivables Amount
discounted from the Due Date to the Purchase Date at the Discount Rate).

 

Administrative Fee: 0.35% multiplied by the Total Purchased Receivables Amount.

Additional Interest Payable: In the event that full payment of any Purchased
Receivable is not received on or before the Due Date, Seller agrees to pay to
Buyer interest on any unpaid amount, calculated at the Discount Rate, for (i) up
to an additional ninety (90) days (except for Purchased Receivables subject to
*** under Section 7 of the Agreement, for which there will be no limit)
(“Additional Interest”) (subject to Section 4.2 herein), or (ii) until such date
that Seller repurchases such Purchased Receivable for the gross invoice amount.

Seller warrants and represents that (a) its warranties and representations in
the Agreement are true and correct as of the date of this Schedule and (b) no
Event of Default has occurred under the Agreement.

 

SELLER: ARBINET-THEXCHANGE, INC. By  

 

Title  

 

BUYER: SILICON VALLEY BANK By  

 

Title  

 

 

--------------------------------------------------------------------------------

*** Portions for which confidential treatment requested.

 

-11-